DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/25/2020 and 10/2/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 9/23/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-13 are pending. Claims 1 and 12-13 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2-4, 6, 9, and 11 state multiple “and/or” and terms such as these, back to back create uncertainty as to what the claims do and do not require, thus the claims become indefinite. Therefore, as the claims are currently presented, the metes and bounds of the claims are unclear and indefinite. The Office will interpret all of these as “or” and suggests rewriting the claims to more clearly recite the metes and bounds of the claims.  Appropriate action is required.
Claim 2 states “at least one safety condition is respectively an element selected from the following group of safety conditions” and this phrase is unclear thus indefinite. Is there a total list of all following items, that must be included (Markush Claim), or is merely having one of the possible cited list enough to read on the claim? If it is merely one of the list, then the Office will interpret this as “at least one of” and examine as such. If applicant requires the list be a closed list with all possibilist required, the Office suggests amending the claims to state “from the list consisting of”. Further, if it is a closed list, a possible “Election of Species” may be required to elect a “Species” of the “common use list” as allowed by the MPEP. Appropriate action is required.
Claim 3 states “at least one safety condition is selected” and this phrase is unclear thus indefinite. Is there a total list of all following items separated by the term “or”, that must be included (Markush Claim), or is merely having one of the possible cited list enough to read on the claim? If it is merely one of the list, then the Office will interpret this as “at least one of” and examine as such. If applicant requires the list be a closed list with all possibilist required, the Office suggests amending the claims to state “from the list consisting of”. Further, if it is a closed list, a possible “Election of Species” may be required to elect a “Species” of the “common use list” as allowed by the MPEP. Appropriate action is required.
Claim 3 states “as a function of the function provided by the motor vehicle” and the metes and bounds of the limitation are unclear, thus indefinite. Does this mean any function? Does this mean any math? What are the metes and bounds of applying art to a function of a function? As currently presented, Claim 3 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any connection/function as reading on this. Appropriate action is required.
Claim 4 states “at least one safety condition is selected” and this phrase is unclear thus indefinite. Is there a total list of all following items separated by the term “or”, that must be included (Markush Claim), or is merely having one of the possible cited list enough to read on the claim? If it is merely one of the list, then the Office will interpret this as “at least one of” and examine as such. If applicant requires the list be a closed list with all possibilist required, the Office suggests amending the claims to state “from the list consisting of”. Further, if it is a closed list, a possible “Election of Species” may be required to elect a “Species” of the “common use list” as allowed by the MPEP. Appropriate action is required.
Claim 4 states “as a function of the function provided by the motor vehicle” and the metes and bounds of the limitation are unclear, thus indefinite. Does this mean any function? Does this mean any math? What are the metes and bounds of applying art to a function of a function? As currently presented, Claim 3 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any connection/function as reading on this. Appropriate action is required.
Claim 9 states “The method as recited in claim 1, wherein a check is performed to determine whether a totality made up of the motor vehicle and of the infrastructure including a communication between the infrastructure and the motor vehicle is secure so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or a communication between the motor vehicle and the infrastructure are checked” and what is required for this claim limitation is unclear. Does this need to be a totality of security, or merely a connection? Further, using terms such as “so that” instill intended use language which rarely carries any patentable weight. The Office suggests rewriting the claim to clearly recite the metes and bounds of the claim. The Office is going to interpret any type of checking for security as reading on this.  Appropriate action is required.
Claim 10 states “wherein the function is an element selected from the following group of functions” and this phrase is unclear thus indefinite. Is there a total list of all following items separated by the term “or”, that must be included (Markush Claim), or is merely having one of the possible cited list enough to read on the claim? If it is merely one of the list, then the Office will interpret this as “at least one of” and examine as such. If applicant requires the list be a closed list with all possibilist required, the Office suggests amending the claims to state “from the list consisting of”. Further, if it is a closed list, a possible “Election of Species” may be required to elect a “Species” of the “common use list” as allowed by the MPEP. Appropriate action is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving, checking, and generating signals.
The limitations of receiving, checking, and generating signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting language such as by a computing device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “receiving, checking, and generating signals” in the context of this claim encompasses the user manually steps of making a decision about a control of a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the receiving, checking, and generating signals. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of g receiving, checking, and generating signals) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, checking, and generating signals steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-11 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the signals. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bartkowiak  (United States Patent Publication 2022/0076565).
With respect to Claim 1: Bartkowiak discloses “A method for the secure execution of a function provided by a motor vehicle” [Bartkowiak, ¶ 0056-0069 and Figure 1b]; 
“comprising the following steps: receiving infrastructure data signals” [Bartkowiak, ¶ 0056-0069 and Figure 1b];
 “which represent infrastructure data for the function provided by the motor vehicle” [Bartkowiak, ¶ 0056-0069 and Figure 1b]; 
“receiving safety condition signals” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“which represent at least one safety condition that must be fulfilled so that the function may be executed based on the infrastructure data” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“checking whether the at least one safety condition is fulfilled” [Bartkowiak, ¶ 0056-0085 and Figure 1b];
“ascertaining, based on a result of the check, whether the function may be executed based on the infrastructure data” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“generating result signals” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“which represent a result of the ascertainment” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“and outputting the generated result signals” [Bartkowiak, ¶ 0056-0085 and Figure 1b].
With respect to Claim 2: Bartkowiak discloses “The method as recited in claim 1, wherein the at least one safety condition is respectively an element selected from the following group of safety conditions:
(i) existence of a predefined safety integrity level or automotive safety integrity level of at least the motor vehicle and the infrastructure, including a communication link and/or communication components with respect to overall systems in the motor vehicle and infrastructure and components;
(ii) existence of a maximum latency of a communication between the motor vehicle and the infrastructure;
(iii) existence of a predetermined computer protection level of a device for performing the steps of the method;
(iv) existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method;
(v) existence of a redundancy and/or diversity in the predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method; 
(vi) existence of predetermined availability information, which indicates an availability of the predetermined components and/or algorithms and/or communication options;
(vii) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options;
(viii) existence of a plan which includes measures for reducing errors and/or measures in an event of failures of the predetermined components and/or algorithms and/or communication options and/or measures for misdiagnoses and/or measures in the event of misinterpretations;
(ix) existence of one or multiple fallback scenarios;
(x) existence of a predetermined function;
(xi) existence of a predetermined traffic situation;
(xii) existence of a predetermined weather;
(xiii) a maximally possible time for a respective implementation and/or execution of a step or of multiple steps of the method;
(xiv) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method, currently function in a faultless manner” [Bartkowiak, ¶ 0056-0085 and Figure 1b].
With respect to Claim 3: Bartkowiak discloses “The method as recited in claim 2, wherein the at least one safety condition is selected as a function of a currently existing situation and/or as a function of a motor vehicle model and/or as a function of a motor vehicle type of the motor vehicle and/or as a function of an infrastructure model and/or as a function of an infrastructure type of the infrastructure and/or as a function of the function provided by the motor vehicle” [Bartkowiak, ¶ 0056-0085 and Figure 1b].
With respect to Claim 4: Bartkowiak discloses “The method as recited in claim 2, wherein the at least one safety condition is selected as a function of a currently existing situation and/or as a function of a motor vehicle model and/or as a function of a motor vehicle type of the motor vehicle and/or as a function of an infrastructure model and/or as a function of an infrastructure type of the infrastructure and/or as a function of the function provided by the motor vehicle” [Bartkowiak, ¶ 0056-0085 and Figure 1b].
With respect to Claim 5: Bartkowiak discloses “The method as recited in claim 1, wherein when the result indicates that the function may be executed based on the infrastructure data” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“the execution of the function based on the infrastructure data is monitored in that the steps of checking” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“of ascertaining” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“and of outputting the generated result signals are performed anew” [Bartkowiak, ¶ 0056-0085 and Figure 1b]; 
“the function being executed further as a function of a newly ascertained result” [Bartkowiak, ¶ 0056-0085 and Figure 1b].
With respect to Claim 6: Bartkowiak discloses “The method as recited in claim 1, wherein one step or multiple steps of the method steps are performed within the motor vehicle and/or one step or multiple steps of the method steps are performed outside the motor vehicle in the infrastructure” [Bartkowiak, ¶ 0056-0087, 0139 and Figure 1b].
With respect to Claim 7: Bartkowiak discloses “The method as recited m claim 6, wherein the infrastructure is a cloud infrastructure” [Bartkowiak, ¶ 0056-0087, 0107, 0139 and Figure 1b].
With respect to Claim 8: Bartkowiak discloses “The method as recited in claim 1, wherein one step or multiple steps of the method steps are documented in a blockchain” [Bartkowiak, ¶ 0056-0085, 0090-0091, 0111 and Figure 1b].
With respect to Claim 9: Bartkowiak discloses “The method as recited in claim 1, wherein a check is performed to determine whether a totality made up of the motor vehicle and of the infrastructure including a communication between the infrastructure and the motor vehicle is secure so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or a communication between the motor vehicle and the infrastructure are checked” [Bartkowiak, ¶ 0034, 0043,  0056-0085, and Figure 1b].
With respect to Claim 10: Bartkowiak discloses “The method as recited in claim 1, wherein the function is an element selected from the following group of functions: (i) an emergency braking function, (ii) a driving function for driving the motor vehicle in at least partially automated fashion, (iii) a lighting assistance function including a high-beam assistance function, (iv) an ESP function, (v) an ABS function, (vi) an air bag function, (vii) a drive planning function, (viii) a traffic analysis function, (ix) a brake function, (x) a drive function, (xi) a motor function, (xii) a steering function” [Bartkowiak, ¶ 0047, 0056-0085, 0108, and Figure 1b].
With respect to Claim 11: Bartkowiak discloses “The method as recited in claim 1, wherein the infrastructure data include one or several elements selected from the following group of data: (i) environment sensor data of an infrastructure environment sensor, (ii) surroundings data, which represent a surroundings of the motor vehicle, (iii) weather data, which represent a weather in a surroundings of the motor vehicle, (iv) traffic data, which represent a traffic in a surroundings of the motor vehicle, (v) hazard data, which represent a location and/or a type of a hazard area in the surroundings of the motor vehicle, (vi) road user state data, which represent a state of a road user in the surroundings of the motor vehicle” [Bartkowiak, ¶ 0014, 0056-0085 and Figure 1b].
With respect to Claim 12: all limitations have been examined with respect to the method in claims 1-11. The device taught/disclosed in claim 12 can clearly perform the method of claims 1-11. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 13: all limitations have been examined with respect to the method in claims 1-11. The medium taught/disclosed in claim 13 can clearly perform the method of claims 1-11. Therefore claim 13 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669